                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                   NO. 7:20-CR-00011-D



  UNITED STATES OF AMERICA
                                                               ORDER TO SEAL
      V.


  WILLIAM PARAS LAMB


       On motion of the Defendant, William Paras Lamb, and for good cause shown, it is hereby

ORDERED that [DE 45] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This ___l±day of July, 2021.




                                      United States District Judge
